OPINION — AG — ** VENEREAL DISEASE — SYPHILIS ** UNLESS THEIR TERMS OF EMPLOYMENT ARE TO THE CONTRARY, OR PROVIDE OTHERWISE, "MEDICAL DIRECTORS OF LOCAL HEALTH DEPARTMENTS (COUNTY HEALTH DEPARTMENT)" ARE NOT REQUIRED TO PERFORM PRE MARITAL EXAMINATION FOR SYPHILIS, WITHOUT CHARGE, WHEN REQUEST TO DO SO; AND THAT SUCH MEDICAL DIRECTORS OF LOCAL HEALTH DEPARTMENTS "WHO ARE FULL TIME EMPLOYEES" CAN LEGALLY "CHARGE FOR MAKING PREMARITAL EXAMINATIONS, WHEN REQUESTED TO MAKE SUCH EXAMINATIONS", IF PERMITTED TO DO SO BY THE TERMS OF THEIR EMPLOYMENT. (SEROLOGICAL EXAMINATION, MARRIAGE LICENSE) CITE: 43 O.S. 31 [43-31], 43 O.S. 34 [43-34], 63 O.S. 510 [63-510] (J. H. JOHNSON)